DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The limitation “light receiver” in claims 1, 10, and 17 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “receiver” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “light receiver”) is modified by functional language (“to receive light”). The limitation meets prong (C) 
A review of the specification shows that photodetectors, such as photodiodes ([0053]) appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 

The term "substantially surrounding" in claim 1 is a relative term which renders the claim indefinite.  The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, it has been interpreted to mean any arrangement of light receivers which appear to surround the light receivers.

Claim 13 recites the limitation “wherein the light receivers is attached to the substrate around the light emitter” in line 3. It is unclear if the substrate is around the light emitter or if the light receivers are attached to the substrate and are positioned around the light emitter. For examination purposes, it has been interpreted to mean either.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Rothkopf (US 20160058375 A1) in view of Chu et al. (US 20160240721 A1), hereinafter Chu.
Rotchkopf teaches an electronic watch (at least fig. 6 (100) and corresponding disclosure), comprising
A housing (at least fig. 6 (601) and corresponding disclosure);
A cover (at least fig. 16 (608) and corresponding disclosure and at least fig. 8 (801) and corresponding disclosure) attached to the housing (601) (at least fig. 6);
A set of light emitters (at least fig. 16 (1611-1613) and corresponding disclosure), adjacent a central portion of the cover (608 and 801) (at least fig. 16) and configured to emit light through the cover (608),
A light receiver (at least fig. 16 (1614) and corresponding disclosure) positioned to receive a reflected portion of the light through the cover ([0012] which discloses the photodetector is configured to receive light reflected from the body),
A magnet (at least fig. 19 (1838) and corresponding disclosure)
and a processor (at least fig . 2 (200) and corresponding disclosure) configured to determine a biological parameter using the reflected portion of the light ([0021] which discloses processing unit (102) configured to compute a health metric (i.e. biological parameter) based on the sensor signal which is produced from a reflected light received by a photodetector).
While the embodiment of fig. 16 does not depict a set of light receivers, Rothkopf further teaches an alternative embodiment in which two detectors are paired with two light sources.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Rothkopf as depicted in Fig. 16 to include two detectors paired with two light sources in order to allow the device to compensate for noise (Rothkopf [0194]).


While Rothkopf teaches a biosensor module comprises the light emitters/light receivers, Rothkopf does not depict nor disclose the structural makeup of the biosensor module, therefore it is further unclear if the electronic watch comprises a substrate and a set of light blocking walls attaching the substrate to the cover. 
Chu teaches an electronic watch (at least fig. 83C (12) and corresponding disclosure), comprising:
A biosensor module (at least fig. 83C and figs. 14A-14C (10) and corresponding disclosure) comprising:
a cover (at least fig. at least fig. 8A and 8B (150) and corresponding disclosure. [0015] which discloses the cover may be integrated as part of the biosensor module (10));
a substrate (at least fig. 14A (140) and corresponding disclosure); 
a set of light emitters (at least figs. 14A-14C (110) and corresponding disclosure) adjacent a central portion of the cover and configured to emit light through the cover (Examiner notes the light is emitted to an object (fig. 8A (190)) and reflected back from the object to the detector. Therefore, the light would be emitted through the cover;
a set of light receivers (at least figs. 14A-14C (120) and corresponding disclosure) substantially surrounding the set of light emitters (at least fig. 14A) and positioned to receive a reflected portion of the light through the cover ([0097] which discloses detecting light reflected from an object (fig. 8A (190) surface. Examiner notes to detect light from the object the light would need to be reflected through the cover 150); and

a light filter (at least figs. 11B (151) attached to a surface of the cover (150) (at least fig. 11B) positioned between at least one of the light receivers and the cover (at least figs. 11A-11D); 
a lens (at least figs. 11A (112) and corresponding disclosure) attached to the cover (150) (Examiner notes that when the cover is coupled to the light blocking walls (130 and 131), the lens would necessarily be attached to the cover as well) and positioned between the set of light emitters (110) and the cover (150)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Rothkopf to include the biosensor module as taught by Chu in order to reduce direct light leakage and ambient stray light accordingly (Chu [0123]). Such a modification amounts to merely a simple substitution of one known biosensor module for another rendering the claim obvious.
It would have further been obvious to a person having ordinary skill in the art before the effective filing date to have arranged the magnet to be attached to the substrate in order to enhance the attraction between the magnet (1838) and the dock magnet (1840) without interfering with the optical sensors. Such a modification amounts to merely a rearrangement of parts/obvious matter of design choice rendering the claim obvious (MPEP 2144.04).


	Regarding claim 6,
	Rothkopf teaches the elements of claim 1 as previously stated. Rothkopf further teaches further comprising:

	A crown (at least fig. 6 (642) and corresponding disclosure) extending through the housing (601) (at least fig. 6) and configured to provide an input ([0078] which discloses input components (e.g. crown) are configured to receive user input and generate (i.e. provide) signals/data (i.e. input));
	Wherein the biological parameter is a heart rate ([0022] which discloses the health metric is a heart rate);
	The display is configured to display a graphic of the heart rate ([0021] which discloses display configured to display the health metric).
	While Rothkopf teaches the biosensor input, produced from the biosensor modules, may be used to compute data presented to the display output and that the biosensor input may be controlled using the crown/dial, it is unclear if this means the graphic of the heart rate is displayed in response to the input from the crown ([0097]).
	 Nonetheless Chu further teaches using an input request to have the physiological information be shown on a display. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Rothkopf, as currently modified, to include displaying a graphic of the physiological information in response to the input as taught by Chu in order to provide an interactive health monitoring function (Rothkopf [0097]). 

	Regarding claim 8,
	Rothkopf, as modified, teaches the elements of claim 1 as previously stated. Rothkopf further teaches further comprising:

	A display (at least fig. 7 (120) and corresponding disclosure) at least partially positioned in the housing ([0021] which discloses the display disposed within the housing); wherein:
	The crown (642) is configured to rotate and translate([0251] which discloses the crown my be rotated) and translate ([0252] which discloses crown may be further configured to translate ;
	The display shows a graphic ([0020] which discloses the dislaly may display a list of items (i.e. graphic)); and 
	The display is configured to change the graphic in response to at least one of the crown rotating or translating ([0078] which discloses a rotational input received by the crown may be translated into an instruction to scroll a list or object presented on the display (120)).
	

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Rothkopf and Chu  as applied to claim 1 above, and further in view of Freschl et al. (US 20170086692 A1), hereinafter Freschl, Shim et al. (US 20160103985 A1), hereinafter Shim, Fraser et al. (US 20150355604 A1), hereinafter Fraser, and Kimura et al. (US 6608562 B1), hereinafter Kimura.
	Regarding claim 2,
	Rothkopf teaches the elements of claim 1 as previously stated. Rothkopf further teaches further comprising:
	A first electrode (at least fig. 16 (1601) and corresponding disclosure) on the cover (801) and exterior to a watch body (at least fig. 16);
	A second electrode (at least fig. 16 (1602) and corresponding disclosure) on the cover (801) and exterior to the watch body (at least fig. 16), wherein:

		biosensor module (710) is positioned between the first electrode (1601) and the second electrode (1602) (at least fig. 16)
		
Chu further teaches wherein the set of light emitters (110) comprises: 
		a first light emitter (110) configured  to emit light having  a first wavelength; 
		and a second light emitter (110)  configured to emit light having a second wavelength [0099] which discloses the light sources may emit light in different spectrums of wavelengths);
		One of the set of light-blocking walls (130) is positioned around the set of light emitters, and between the set of light emitters and the set of light receivers (at least fig. 14A);
		The one of the set of light-blocking walls (130) prevents at least one of the set of light receivers from receiving non-reflected portion of the light ([0101] which discloses the partition (130) is for blocking stray light directly from the light source to the photodetector). 
	
	Rothkopf, as currently modified fails to explicitly teach wherein the set of light emitters comprises a second set of light emitters configured to emit light having a second wavelength.
	Freschl, in a similar field of endeavor involving watches used for optical sensors,
Teaches a first set of lights configured to emit light having a first wavelength (Claim 1 which discloses one or more (i.e. a set) first light emitters) and a second set of light emitters (claim 1 which discloses one or more (i.e. a set) second light emitters) configured to emit light having a second wavelength ([0039] Claim 1 which discloses the one or more second photo-emitter elements emit light in a different spectrum than the one or more first photo-emitter elements).


	Rothkopf, as modified, fails to explicitly teach further comprising adhesive attaching the set of light blocking walls to the surface of the cover.
Shim, in a similar field of endeavor involving watches used for optical sensing, teaches a cover (at least fig. 12a (289, 291, and 292) and corresponding disclosure) and a set of light blocking walls (at least fig. 12 (283 and 284) and corresponding disclosure) wherein the electronic device further comprises an adhesive attaching the set of the light blocking walls to a surface of the cover ([0252] which discloses the bottom surfaces of the cover (291 and 292) may be attached to the top surfaces of the first and second walls (287 and 288)). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Rothkopf, as currently modified to include an adhesive as taught by Shim in order to secure the couple to the light blocking walls to the cover accordingly. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143). 

	While Chu teaches an anti-scratch film (at least fig. 42B (151) and corresponding disclosure) on the external surface ([0116]), Chu fails to explicitly teach the anti-scratch film is an ink mask comprising apertures.
	Fraser, in a similar field of endeavor involving watches used for optical sensing, teaches an ink mask (at least fig. 4 (142) and corresponding disclosure. [0018] which discloses the opaque section 142 
	A central aperture (at least fig. 4 (145) and corresponding disclosure. [0017] which discloses each light transmissive section can be an aperture in the opaque section)
	A set of apertures (at least fig. 4 (144, 412, 410, 414, 423 and 424) and corresponding disclosure .[0017] which discloses each light transmissive section can be an aperture in the opaque section) around the central aperture (145). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Rothkopf, as currently modified, to include an ink mask as taught by Fraser in order to hide internal components of the apparatus from view (Fraser [0018]) and also allow light to be transmitted from the light emitters and to the light detectors  (Fraser [0017]).

	While Chu teaches wherein the light filter (151) is anti-reflective thin film ([0118]) it is unclear if this is a light control film.
	Kimura, in a similar field of endeavor involving photoplethysmography, teaches a light filter (at least fig. 18 (410) and corresponding disclosure) disposed above a light receiver (at least fig. 18 (404) and corresponding disclosure, wherein the light filter (410) comprises a light control film covering the  (Col. 13 which discloses 410 is a light control film).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Rothkopf, as currently modified, to include a light control film as taught by Kimura in order to reduce the erroneous detection caused by the influence of extraneous light and increase the detection capability (Kimura Col. 13).



Regarding claim 3,
	Rothkopf, as modified, teaches the elements of claim 2 as previously stated. Chu further teaches wherein a second of the set of light-blocking walls (131) is positioned around the set of light receivers (at least fig. 14A)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rothkopf and Chu as applied to claim 1 above, and further in view of D’Agostino (US 20150002088 A1), hereinafter D’Agostino.
Regarding claim 4,
Rothkopf, as modified, teaches the elements of claim 1 as previously stated. Chu further teaches a printed circuit board (at least fig. 73 (175) and corresponding disclosure. [0204] which discloses the detector circuit board may be a printed circuit board) attached to the substrate ([0208] which discloses detector circuit board mechanically connected (i.e. attached) to the substrate 140)).
Rothkopf, as modified, fails to explicitly teach wherein the printed circuit board defines a hole and wherein the magnet is positioned in the hole.
D’Agostino teaches a printed circuit board defining a hole (at lest fig. 4 (435) and corresponding disclosure), wherein a magnet is positioned in the hole (at least fig. 4) (examiner notes when the unexpanded, the magnet would be positioned in the opening of 435).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Rothkopf, as currently modified, to include a magnet positioned in . 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rothkopf and Chu as applied to claim 1 above, and further in view of Golko et al. (US 20150270058 A1), hereinafter Golko.
Rothkopf, as modified, teaches the elements of claim 1 as previously stated. Rothkopf fails to explicitly teach a magnetic shield attached to the magnet and configured to direct magnetic flux associated with the magnet through the cover. 
Golko, in  similar field of endeavor involving magnetic alignment for inductive charging, teaches a magnetic shield (at least fig. 4 (106) and corresponding disclosure) attached to a magnet (at least fig. 4 (105) and corresponding disclosure) and configured to direct magnetic flux associated with the magnet through a connection surface (at least fig. 4 (103) and corresponding disclosure) ([0043] which discloses the shield element directs the magnetic field toward the first connection surface).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Rothkopf, as currently modified to include a magnetic shield as taught by Golko in order to direct the magnetic flux in the desired direction. Such a modification amounts to merely a combination of prior art elements according to known techniques rendering the claim obvious (MPEP 2143).
Examiner notes in the modified system the connection surface would be the cover (604 and 801). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rothkopf and Chu as applied to claim 1 above, and further in view of Shim.
	Regarding claim 7, 

Shim, in a similar field of endeavor involving watches used for optical sensing, teaches a cover (at least fig. 12a (289, 291, and 292) and corresponding disclosure) and a set of light blocking walls (at least fig. 12 (283 and 284) and corresponding disclosure) wherein the electronic device further comprises an adhesive attaching the set of the light blocking walls to a surface of the cover ([0252] which discloses the bottom surfaces of the cover (291 and 292) may be attached to the top surfaces of the first and second walls (287 and 288)). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Rothkopf, as currently modified, to include an adhesive as taught by Shim in order to secure the cover to the light blocking walls accordingly. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rothkopf and Chu as applied to claim 1 above, and further in view of Iwamiya et al. (US 20110004106 A1), hereinafter Iwamiya.
	Regarding claim 9,
	Rothkopf teaches the elements of claim 1 as previously stated. Rothkopf further teaches further comprising: a crown (at least fig. 6 (642) and corresponding disclosure) extending through the housing (601) (at least fig. 6) and configured to provide an input ([0078] which discloses input components (e.g. crown) are configured to receive user input and generate (i.e. provide) signals/data (i.e. input)); wherein  

	Nonetheless, Iwamiya, in a similar field of endeavor involving watches used for optical sensing, 
teaches a set of light emitters is configured to emit light in response to an input ([0074] which discloses an operation signal is input into the device and the CPU outputs a driving signal to the light emitting unit).
	It would have been obvious to a person having ordinary skill in the art to have modified the system of Rothkopf, as currently modified, to include emitting light in response to the input as taught by Iwamiya in order to preserve battery power of the device.

Claims 10-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rothkopf in view of Chu.
Regarding claim 10,
Rothkopf teaches an electronic device, comprising:
	A housing (at least fig. 8 (601) and corresponding disclosure);
	A cover (at least fig. 8 (801) and at least fig. 16 (608) and corresponding disclosure) attached to the housing and defining: 
		A first surface interior to the electronic device (at least fig. 8 depicts the first surface of 801); and 
		A second surface exterior to the electronic device (at least fig. 16 depicts the second surface of 801 and 608);
	An optical sensor subsystem (at least fig. 7 (710) and corresponding disclosure) attached to the first surface of the cover (608 and 801) ([0148] which disclose the biosensor includes (i.e. is 
		A light emitter (at least fig. 16 (1611, 1612, or 1613) and corresponding disclosure. [0148] discloses the biosensor module includes one or more light sources) ;
		A light receiver (at least fig. 16 (1614) and corresponding disclosure. [0148] which discloses the optical sensor subsystem (710) includes one or more photodetectors) configured to receiver light emitted by the light emitter and reflected from a medium adjacent the second surface of the cover ([0012] which discloses the photodetector is configured to receive light reflected from the body ;
a processor (at least fig. 1 (102) and corresponding disclosure) operationally connected to the light receiver (at least fig. 1 (118) and corresponding disclosure) and configured to determine a heart rate from the light received by the light receiver (118) ([0021]-[0022] which disclose processing unit (102) configured to compute a health metric (which includes a heart rate) based on the sensor signal which is produced from a reflected light received by the light receiver (118 which comprises a photodetector)).

Rothkopf fails to explicitly depict or describe the structural makeup of the optical subsystem, therefore it is unclear if it comprises a substrate in which the light emitter and light receiver are attached.
Chu, in a similar field of endeavor involving watches used for optical sensing, teaches an electronic device (at least fig. 83 (12) and corresponding disclosure), comprising:
A cover (at least figs. 8A and 8B (150) and corresponding disclosure) defining:
A first surface interior to the electronic device (at least figs. 8A and 8B); and 
A second surface exterior to the electronic device (at least figs. 8A and 8B);

		A substrate (at least figs. 14A-14C (140) and corresponding disclosure
		A light emitter (at least figs. 14A-14C (110) and corresponding disclosure) attached to the substrate (140)(at least fig. 14B).
		A light receiver (at least figs. 14A-14C (120) and corresponding disclosure) attached to the substrate (140) (at least fig. 14B) and configured to receive light emitted by the light emitter and reflected from a medium (at least fig. 8A (190) and corresponding disclosure) adjacent the second surface of the cover (at least fig. 8A) ([0097] which discloses the optical sensor is manufacture to emit light and detect reflected light from an object surface (190)). 
	
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the optical sensor subsystem of Rothkopf to include the light emitter and light receiver attached to a substrate as taught by Chu in order to secure the light emitter and light receiver and provide light blocking walls between the light emitter and light receiver. Such a modification amounts to a merely simple substitution of one known optical subsystem for another rendering the claim obvious (MPEP 2143). 

	Regarding claim 11,
	Rothkopf, as modified, teaches the elements of claim 10 as previously stated. 
	Rothkopf further teaches wherein the electronic device further comprises a crown (at least fig. 6 (642) and corresponding disclosure) configured to rotate ([0251] which discloses the crown my be rotated) and translate ([0252] which discloses crown may be further configured to translate); wherein 
	
Regarding claim 13,
Rothkopf, as modified, teaches the elements of claim 10 as previously stated. Chu further teaches wherein the light receiver (120) is one of a set of light receivers (at least fig. 14A); and 
The set of light receivers (120) is attached to the substrate (140) (at least fig. 14B) around the light emitter (110) (at least figs. 14A-14B).

Regarding claim 14,
Rothkopf, as modified, teaches the elements of claim 13 as previously stated. Chu further teaches further comprising:
	A first light-blocking wall (at least figs. 14A-14C (130) and corresponding disclosure) positioned around the light emitter (110) (at least fig. 14A); and 
A second light-blocking wall (at least figs. 14A-14C (131) and corresponding disclosure) positioned around the set of light receivers (120) (at least fig. 14A) ;
Wherein the first light-blocking wall (130) and the second light-blocking wall (131) are attached to the substrate (140) (at least fig. 14B) and the cover ([0167] which discloses the walls 130 and 131 are coupled (i.e. attached) to the cover).

Regarding claim 15,

A set of light emitters (at least figs. 14A-14C (110) and corresponding disclosure) including the light emitter (110); and 
A set of light receivers (at least figs. 14A-14C (120) and corresponding disclosure) including the light receiver (120); wherein
The light emitter (110) is configured to emit light having a first wavelength;
A second light emitter (110) of the set of light emitters is configured to emit light having a second wavelength that differs from the first wavelength ([0123] which discloses the two LEDs have different emitting wavelengths).
The set of light receivers (3111) is attached to the substrate (3122) around the light emitter (110)(at least fig. 14A).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rothkopf and Freschl as applied to claim 10 above, and further in view of Shim.
	Regarding claim 12,
	Rothkop, as modified, teaches the elements of claim 10 as previously stated. Chu further teaches wherein the optical sensor subsystem further comprises a set of walls (at least figs. 14A-14C (130 and 131) and corresponding disclosure) bonded to the first surface of the cover (150) ([0167] which discloses the walls are coupled to the cover) 
Rothkopf, as modified, fails to explicitly teach an adhesive that bonds the set of walls to the first surface of the cover.
Teaches a cover (at least fig. 12a (289, 291, and 292) and corresponding disclosure) and a set of light blocking walls (at least fig. 12 (283 and 284) and corresponding disclosure) wherein the electronic 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Rothkopf, as currently modified, to include an adhesive as taught by Shim in order to secure the cover to the light blocking walls accordingly. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143). 

Claims 16 -20 are rejected under 35 U.S.C. 103 as being unpatentable over Rothkopf in view of Fraser and further in view of Chu.
Regarding claim 16, 
Rothkopf teaches a wearable electronic device, comprising:
A housing (at least fig. 6 (601) and corresponding disclosure) including a cover (at least fig. 6 (608) and at least fig. 8 (801) and corresponding disclosure), the cover (608 and 801) comprising:
	A first surface interior to the wearable electronic device (at least fig. 8);
	A second surface exterior to the wearable electronic device (at least fig. 16);
A first electrode (at least fig. 16 (1601) and corresponding disclosure) and a second electrode (at least fig. 16 (1602) and corresponding disclosure) on the second surface of the cover (801) (at least fig. 16);
Rothkopf fails to explicitly teach an ink mask on the cover.
Fraser, in a similar field of endeavor involving watches used for optical sensing teaches an ink mask at least fig. 2 (142) and corresponding disclosure. [0018] which discloses the opaque section 142 can be a screen printed layer (interpreted as an ink mask)) on a cover (at least fig. 2 (140 and 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified  the system of Rothkopf, as currently modified, to include an ink mask as taught by Fraser in order to hide internal components of the apparatus from view (Fraser [0018]) and also allow light to be transmitted from the light emitters and to the light detectors  (Fraser [0017]).

Rothkopf, as modified, fails to explicitly teach a lens on the first surface of the cover and a light filter on the first surface of the cover.
Chu teaches a lens (at least fig. 11A (112) and corresponding disclosure. [0106] which discloses the microstructure 112 may be a Fresnel lens) on an interior surface of a cover (150)(Examiner notes [0167] discloses the walls 130 and 131 are coupled to the cover and thus when the walls are coupled to the cover, the lens would necessarily be on the interior surface of the cover)
And a light filter (at least fig. 11A (151) and corresponding disclosure) on an interior surface of a cover (150) (at least fig. 11B)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Rothkopf, as currently modified, to include a lens and light filter as taught by Chu in order to help guide emitting light outward ([0119]) and clear out undesired ranges of lights ([0116]) accordingly. Such a modification amounts to merely a combination of prior art elements according to known techniques rendering the claim obvious (MPEP 2143).
Examiner notes that the apertures (144 and 145) are aligned with a light emitter (at least fig. 2(120)) and a light receiver (at least fig. 2 (130)) in Fraser (at least fig. 2), therefore in the modified 

Regarding claim 17,
Rothkopf, as modified, teaches the elements of claim 16 as previously stated. Rothkopf further teaches a light emitter (at least fig. 16 (1611) and corresponding disclosure) attached to the housing (601);
A light receiver (at least fig. 16 (1614) and corresponding disclosure) attached to the housing (601);
It is unclear if the light emitter and light receiver are positioned within the housing.
Fraser further teaches a light emitter (at least fig. 2 (120) and corresponding disclosure) attached to, and positioned within a housing (at least fig. 2 (210) and corresponding disclosure) and aligned with the first aperture (144) (at least fig. 2); 
and a light receiver (at least fig. 2 (130) and corresponding dislcsoure) attached to, and positioned within the the housing (210) and aligned with the second aperture (145) (at least fig. 2).
It would have been obvious to  a person having ordinary skill in art before the effective filing date to have modified the system of Rothkopf, as currently modified to include positioning the light receiver and the light emitter within the housing in order to protect the light emitter and light receiver accordingly. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).

Rothkopf, as modified, fails to explicitly teach a light blocking wall abutting the surface of the cover and positioned between the light emitter and the light receiver.

It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Rothkopf, as currently modified, to include a light blocking wall as taught by Chu in order to block stray light directly from the light source to the photodetector. 
Examiner notes that because the wall is below the cover of Chu, in the modified system it would be positioned under the ink mask.

Regarding claim 18,
Rothkopf, as modified, teaches the elements of claim 17 as previously stated. Fraser, further teaches further comprising: 
A set of apertures (at least fig. 4 (145, 412, 410, 414) and corresponding disclosure) including the second aperture (145).
While Rothkopf does not depict a set of light receivers, Rothkopf further teaches and embodiment comprising a set of receivers ([0194] which discloses two detectors may be paired with two corresponding light sources to form two optical sensors). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Rothkopf, as currently modified, to include a set of receivers according to alternative embodiment in order to have readings taken at different locations to allow the device to compensate for noise (Rothkopf [0194]).


Regarding claim 19,
Rothkopf, as modified, teaches the elements of claim 18 as previously stated. Rothkopf, as modified, further teaches wherein the set of apertures is positioned around the first aperture (Examiner notes the set of apertures aligned with the set of receivers would be appear to be around the first aperture in its broadest reasonable interpretation). 

Regarding claim 20,
Rothkopf, as modified, teaches the elements of claim 16 as previously stated. Chu further teaches wherein the light filter comprises at least an anti-reflective film ([0118]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204.  The examiner can normally be reached on Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BROOKE LYN KLEIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793